Citation Nr: 0322179	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Education Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from December 1939 to April 
1945.  The veteran died in December 2000.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
RO.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the appellant's case, development actions requested by the 
Board in December 2002 resulted in the acquisition of an 
April 2003 statement from a private physician and a June 2003 
VA medical opinion.  38 C.F.R. § 19.9(a) (2002).  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO. 

In the instant case, evidence has been received subsequent to 
the RO's preparation of the June 2002 statement of the case 
(SOC).  Given that the appellant has not been provided with 
the opportunity to review the evidence added to the record as 
a result of the Board's development actions, a remand of the 
case is therefore required to comply with DAV.  See also 
38 C.F.R. § 19.31 (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless she waives such review in writing).  

A remand is also required because there are additional 
records of treatment that should be associated with claims 
file.  The appellant submitted an April 2003 statement from 
the veteran's private treating physician, Dr. Wagoner.  Given 
the appellant's claim, the RO should seek authorization and 
request any medical records from Dr. Wagoner, which are 
associated with treatment of the veteran prior to his death.  
These records, if available, may be pertinent and should be 
sought.

In addition, the Board notes that it is unclear whether the 
RO has provided the appellant with the notice to which she is 
entitled under 38 U.S.C.A. § 5103(a), especially in light of 
the newly received evidence.  In this case, the RO sent a 
VCAA notice letter to the appellant in August 2001 and issued 
a SOC in June 2002 including the provisions of 38 C.F.R. 
§ 3.159.  Nevertheless, the Board finds that the RO should 
ensure that any additional notification required under 
38 U.S.C.A. § 5103(a) is made while the case is at the RO for 
the additional development needed in this case.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notifications and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by 
law.  See Quartuccio, supra.  The 
appellant should be specifically told of 
the information or evidence she should 
submit, if any, and of the information 
or evidence that VA will yet obtain with 
respect to her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  She should also 
be told of the period for response as 
set forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable.  

2.  The RO should obtain all pertinent 
treatment records from Dr. Wagoner.  The 
RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain then, and describe further action 
to be taken.

3.  The RO should ask the physician who 
provided the June 2003 medical opinion to 
address several questions raised by his 
report.  The examiner conducted a 
thorough review of the claims file and 
provided thoughtful opinions.  
Nevertheless, several additional 
questions were raised by the examiner's 
comments, especially in light of the 
regulatory context of the appellant's 
claim.  38 C.F.R. § 3.312 (2002).  The 
examiner should now be asked to address 
the following:  whether multiple 
abdominal adhesions resulting from 
earlier surgery for ulcers contributed in 
a material way to the veteran's demise.  
(In his June 2003 opinion, the physician 
indicated that the adhesions made the 
attempted aortic aneurysm repair more 
difficult, but did not address the 
question of whether they had a material 
influence in accelerating the veteran's 
death.)  The physician should also be 
asked to indicate the medical 
probabilities that increased heart rate 
due to anxiety, as noted in the June 2003 
report, had a material influence in 
accelerating the veteran's death.  (If 
the examiner who prepared this report is 
not available, another examiner should be 
asked to address these questions after a 
complete review of the claims file.)

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SOC 
was issued in June 2002.  38 C.F.R. 
§ 19.31 (2002).  The appellant and her 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

